Citation Nr: 0921161	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO. 07-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for angina.

5.  Entitlement to service connection for tinea versicolor.

6.  Entitlement to service connection for a right ankle 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran had active duty from May 1973 to May 1976 and 
from January 1991 to March 1991, with additional service in 
the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The Veteran testified at a RO 
hearing in August 2008 and at a Travel Board hearing in 
February 2009.

The issue of entitlement to service connection for tinea 
versicolor and a right ankle disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Type II diabetes mellitus was not first manifest during 
either period of active duty service or for several years 
after the second period of service, and there is no evidence 
of this disease being first manifest during a period of 
active duty for training; moreover, there is no competent 
medical opinion of record linking this disease to any 
incident of service.

2.  Bilateral pes planus was not first manifest during the 
Veteran's first period of service; although it was first 
shown between the two periods of service, it was not shown to 
have worsened in severity during the second period of service 
or as a consequence of active duty for training or an injury 
during inactive duty training.

3.  A right knee disability was not first manifest during 
either period of active duty service or for many years 
thereafter, and there is no evidence of such disability being 
first manifest during a period of active duty for training or 
resulting from an injury during inactive duty for training; 
moreover, there is no competent medical opinion of record 
linking a current disability, if present, to any incident of 
service.

4.  A cardiovascular disability, claimed as angina, was not 
first manifest during either period of active duty service or 
for many years thereafter, and there is no evidence of such 
disability being first manifest during a period of active 
duty for training or resulting from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during inactive duty for training; moreover, 
there is no competent medical opinion of record linking a 
current disability, if present, to any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for bilateral pes 
planus have not been met.   38 U.S.C.A. §§ 101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306 (2008).

3.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.303, 3.307, 3.309 (2008).

4.  The criteria for service connection for angina have not 
been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a July 2006 
letter.  Also, in this letter, the Veteran was notified that 
a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The Veteran's available 
service and post-service treatment records have been 
obtained, and there is no indication of additional treatment 
for which adequate efforts to obtain records have not been 
made.  For reasons described in greater detail below, VA 
examinations have been found to not be "necessary" under 
38 U.S.C.A. § 5103A(d) in this case.  Overall, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.

II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including type II diabetes 
mellitus, arthritis, and cardiovascular disorders, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  38 U.S.C.A. § 101(24) makes a clear distinction 
between those who have served on active duty from training, 
as well as those who have served on inactive duty for 
training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

As to cases involving aggravation, under 38 U.S.C.A. § 1111, 
a veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service.  That presumption can 
be rebutted by clear and unmistakable evidence that such a 
disability existed prior to service and was not aggravated by 
service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  In a 
precedent opinion, VA's Office of General Counsel held that 
to rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111 where a condition is not noted at service entry, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

III.  Service Connection for Type II Diabetes Mellitus

The service treatment records (STRs) from the Veteran's first 
period of active duty service from May 1973 to May 1976 are 
negative for evidence of type II diabetes mellitus, as are 
the available records for the Veteran's period of active duty 
service from January to March 1991. 

There is also no evidence of type II diabetes mellitus in the 
one-year period following the Veteran's discharge in May 
1976.  Similarly, there is no evidence of such disability 
within one year following the second period of service.  In 
his April 2006 application, the Veteran in fact indicated 
that his type II diabetes began in 1998.  

Elevated blood sugars were noted on a military physical 
examination report in November 1997, and it was further noted 
that diabetes mellitus should be ruled out.  An April 2005 
letter from a private doctor indicates that he had been the 
Veteran's treating physician since March 1999 and that the 
Veteran had non-insulin dependent diabetes mellitus.   

Although the evidence of record shows a current diagnosis of 
diabetes mellitus, there is no evidence that the Veteran's 
type II diabetes mellitus first manifest itself during a 
period of active duty for training or within a year of 
discharge from active duty.  There is similarly no post-
service medical opinion of record to that effect.

To date, the RO has not afforded the Veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed type II diabetes 
mellitus.  Such an opinion is "necessary" under 38 U.S.C.A. 
§ 5103A(d) when: (1) there is competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the Veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, however, there is no evidence establishing that the 
Veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period; therefore, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran because there is nothing in service 
to which currently diagnosed diabetes mellitus could be 
related.  Accordingly, the Board finds that an etiology 
opinion is not "necessary" to decide this claim.  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion, as indicated in his 
February 2009 hearing testimony.  The Veteran, however, has 
not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for type II diabetes 
mellitus, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).



IV.  Service Connection for Pes Planus 

In this case, the STRs from the Veteran's first active duty 
service period from May 1973 to May 1976 are negative for pes 
planus.  Pes planus was first noted in a military physical 
examination report in September 1984, during the interim 
period between the two active duty service periods.  As such, 
this disability was shown prior to the second period of 
service, but there is no evidence of treatment for the 
disability during the Veteran's second period of active duty 
service from January to March 1991, let alone evidence 
suggesting any increase in severity of the disability beyond 
natural progression.  There is also no evidence that pes 
planus was incurred or aggravated during a period of active 
duty for training, or that the Veteran sustained a foot 
injury during inactive duty training that caused or 
aggravated the bilateral pes planus.  

In short, there is no evidence of incurrence of bilateral pes 
planus during the first period of service, of aggravation of 
bilateral pes planus during the second period of service, or 
of any incident of active duty for training or injury in 
inactive duty training that had the effect of causing or 
aggravating this disability.  Absent evidence of service 
incurrence during the first period of active duty service, or 
aggravation during the second period of active duty service, 
injury or disease during a period of active duty for 
training, or injury during a period of inactive duty 
training, the Board finds that a VA examination addressing 
the nature and etiology of the Veteran's claimed bilateral 
pes planus is not "necessary" under 38 U.S.C.A. § 5103A(d).  
Because of the absence of injury or disease during the 
respective periods of service, there exists no reasonable 
possibility that such examination would result in favorable 
findings.  See generally Wells v. Principi, supra.  

Also, as indicated above, the Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation, including the question of aggravation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu, 2 Vet. 
App. at 494-95.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral pes 
planus, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

V.  Service Connection for Right Knee Disorder

The STRs from the Veteran's first period of service from 1973 
to 1976 are negative for any treatment for the right knee.  
The evidence shows no continuous right knee symptoms 
following the first period of active duty service.

The earliest evidence suggesting right knee symptomatology is 
during a period between periods of active duty service, 
namely, a November 1988 military examination report that 
reflects the Veteran's report of injury to his right knee in 
October 1984 and having knee surgery subsequent to the 
injury.  A separate November 1988 report indicates that the 
Veteran twisted his right knee in 1984 when he fell from a 
step.  An examination was entirely negative for complaints, 
effusion, or crepitation.  Moreover, the Veteran had full 
range of motion, made "a good squat," and had stable 
ligaments on testing.  An x-ray of the right knee was normal, 
and the examiner found no abnormality of the right knee.  

Given this report, the Board finds that there was no right 
knee disability present prior to entry to the second period 
of service in 1991.  See 38 U.S.C.A. § 1111.  Because a right 
knee disorder was not noted at entrance to the second period 
of active duty service, the Veteran is entitled to the 
presumption of sound condition at entrance to the second 
period of active duty service. 

The evidence demonstrates no in-service injury or disease of 
the right knee during the second period of service.  The 
Veteran's service treatment records from his second period of 
service are negative for any right knee complaints or 
findings.  A March 1991 medical examination, at the end of 
the Veteran's second period of active duty service, shows 
that his knees were evaluated and found to be clinically 
within normal limits.  On a Report of Medical History at 
service separation in March 1991, the Veteran specifically 
denied any history or current complaints of arthritis, joint 
deformity, lameness, or trick or locked knee. 

The evidence also shows no continuous right knee symptoms 
following the second period of active duty service.  
Following separation from active service in March 1991, 
November 1992 and November 1997 examination reports show that 
the Veteran reported a history of a right knee injury.  An 
April 2004 Physical Evaluation Board memorandum contains a 
request for "an orthopedic evaluation of the left shoulder, 
arm and hand pain, and right knee and arthritis," without 
further details.  The Veteran's April 2006 application 
indicates an onset in March 1998, which is approximately 
seven years following separation from service.

In the present case, there is no evidence that the 1984 
injury occurred during a period of active duty for training 
or inactive duty training, and no further evidence suggesting 
a disease or injury otherwise was shown during active duty 
service.  The Board further notes that treatment records 
dated after separation from service in March 1991 are not 
clear as to whether there exists a current right knee 
disability, although that appears to be suggested by the 
April 2004 memorandum.  In any event, absent evidence of 
either injury or disease during active duty or active duty 
for training service, or injury for inactive duty for 
training service, the Board finds that a VA examination 
addressing the nature and etiology of the Veteran's claimed 
disorder is not "necessary" under 38 U.S.C.A. § 5103A(d).  
Because there is no in-service injury or disease to which a 
current right knee disability could be related, there exists 
no reasonable possibility that such examination would result 
in favorable findings.  See generally Wells v. Principi, 
supra.  

Also, as indicated above, the Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

In any event, absent lay or medical evidence of right knee 
disability, either injury or disease during active duty or 
active duty for training service, or injury for inactive duty 
for training service; the absence of post-service continuous 
symptoms; and lay and medical evidence that demonstrates 
post-service onset of right knee symptoms and disability, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a right knee 
disability, and this claim must be denied.  Again, 38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

VI.  Service Connection for Angina

The STRs from the Veteran's two periods of active duty 
service are negative for any cardiovascular treatment.  He 
was treated for chest pain in May 1975, but at that time this 
symptom was associated with chest congestion, bronchitis, and 
an upper respiratory infection.

A private medical report from April 1999 indicates that the 
Veteran was under evaluation for episodic chest pain.  A 
stress test was conducted, but the exercise portion of the 
test was found to be non-diagnostic due to baseline 
abnormalities at an adequate heart rate and level of 
exercise.

The record reflects that in February 2003, while the Veteran 
was in the Reserves, he experienced chest pain during a 
physical examination and was admitted to a private medical 
facility for observation.  While at that facility, the 
Veteran underwent several medical tests.  The treatment 
report contains an impression of atypical left-sided chest 
discomfort, not suggestive of angina as it was sharp and only 
lasted for a second or two and nonexertional; it was further 
noted that the Veteran "could" have silent atherosclerotic 
heart disease and had multiple risk factors for coronary 
artery disease, including age, hypertension, hyperlipidemia, 
diabetes mellitus, and a family history of coronary artery 
disease.  The examiner noted that EKG changes "could" also 
be a reflection of hypertensive heart disease.

There is no documentation showing that this incident occurred 
during a period of active duty service or active duty for 
training.  Notably, a March 2003 "Statement of Medical 
Examination and Duty Status" contains a notation indicating 
that this incident of cardiovascular abnormality was not 
incurred in the line of duty.  

While the recent medical evidence of record is not entirely 
conclusive as to the question of a current cardiovascular 
disability, the claims file is devoid of evidence suggesting 
a causal link between possible current cardiac disability and 
service.  There is no indication from the record of 
cardiovascular disability arising during a period of active 
duty for training, and no evidence of injury during inactive 
duty for training, including no evidence of an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during inactive duty for training.  
In addition, there is no evidence of cardiovascular 
disability to a compensable degree within one year of service 
separation to serve as the basis for presumptive service 
connection.  38 C.F.R. §§ 3.307, 3.309. 

Absent any such evidence of in-service injury or disease 
(during active duty and active duty for training periods) or 
in-service cardiovascular "injury" (during inactive duty 
for training), the Board finds that a VA examination 
addressing the nature and etiology of the Veteran's claimed 
disorder is not "necessary" under 38 U.S.C.A. § 5103A(d).  
Because there is no in-service injury or disease during 
active duty or active duty for training, and no evidence of 
cardiovascular "injury" during inactive duty for training, 
including no evidence of an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident, to which any 
current cardiovascular disability could be related, there 
exists no reasonable possibility that such VA examination or 
nexus opinion would result in favorable findings.  See 
generally Wells v. Principi, supra.  

Again, as indicated above, the Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation, and his lay opinion accordingly does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.

Overall, the preponderance of the evidence is against the 
Veteran's claim for 


service connection for angina, and this claim must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for bilateral pes planus is denied.

Service connection for a right knee disability is denied.

Service connection for angina is denied.


REMAND

In 1974 and 1975, during service, the Veteran was seen with 
multiple complaints of a rash of the face, neck, chest, back, 
and both arms.  Following the second period of service, in 
February 1993, the Veteran was treated for a dry keratotic 
process extending down the left shoulder and arm, with newer 
smaller lesions on the right arm as well.  A biopsy was noted 
to be consistent with scleroderma.  The report of a February 
2007 private feet examination indicates "[n]o signs of 
dermatitis," but it is not clear whether this finding 
pertains only to the feet or to the entire body.  Given the 
in-service and post-service skin treatment, a VA examination 
is "necessary" under 38 U.S.C.A. § 5103A(d) to determine 
the nature and etiology of any current skin disorder, 
presently claimed as tinea versicolor.  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the Veteran's STRs show that he sustained a 
right ankle sprain in October 1973, with x-rays showing soft 
tissue swelling over the lateral malleolus.  As indicated in 
the report of a February 2007 private foot examination, there 
is objective evidence of mild pain of the anterior lateral 
ankle region.  As such, a VA examination addressing the 
claimed right ankle disability is also "necessary" under 
38 U.S.C.A. § 5103A(d).

Accordingly, the issues of service connection for tinea 
versicolor and right ankle disorder are REMANDED for the 
following action:

1.  The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner who has reviewed the claims 
file.  The VA examination should first 
address whether the Veteran has current 
disabilities of the skin (i.e., rash) and 
right ankle, and, if so, the appropriate 
diagnoses for those disabilities.  For 
each skin and right ankle disability 
found on examination, the VA examiner is 
asked to offer an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
the current disability or disabilities 
are etiologically related to the 
respective in-service skin and right 
ankle complaints documented during the 
Veteran's first period of active duty 
service from May 1973 to May 1976, or are 
related to any other incident during 
active military service.  The examiner 
should state the rationale for any 
opinion offered. 

2.  The examination report should then be 
reviewed to determine whether all 
questions posed above have been 
adequately addressed.  In the event that 
the examination report does not contain 
sufficient detail, the report should be 
returned to the examiner for completion.  
See 38 C.F.R. § 4.2.  

3.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the 
RO/AMC should review the record and 
readjudicate the claims for service 
connection for tinea versicolor and a 
right ankle disability.  If the benefits 
sought remain denied, the Veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case, and should be afforded the 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


